

116 S2902 IS: Strengthening Our Rural Health Workforce Act of 2019
U.S. Senate
2019-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2902IN THE SENATE OF THE UNITED STATESNovember 20, 2019Ms. Smith (for herself and Mr. Barrasso) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo enhance the rural health workforce, and for other purposes.
	
 1.Short titleThis Act may be cited as the Strengthening Our Rural Health Workforce Act of 2019.
		ISupporting primary care workforce
 101.Reauthorization of primary care training and enhancement programSection 747 of the Public Health Service Act (42 U.S.C. 293k) is amended— (1)in subsection (a), by adding at the end the following:
					
						(3)Priorities in making awards
 (A)In generalIn awarding grants or contracts under paragraph (1), the Secretary shall give priority to qualified applicants that train residents in rural and Tribal training locations for equal to or greater than 50 percent of training time.
 (B)Rural training locationIn this paragraph, the term rural training location means a location in which training occurs that, based on the 2010 census or any subsequent census adjustment, meets one or more of the following criteria:
 (i)The training occurs in a location that is a rural area (as defined in section 1886(d)(2)(D) of the Social Security Act).
 (ii)The training occurs on an Indian reservation, public domain Indian allotment, former Indian reservation in Oklahoma, or land held by an incorporated Native group, regional corporation, or village corporation under the provisions of the Alaska Native Claims Settlement Act.
 (iii)The training occurs in a location that has a rural-urban commuting area code equal to or greater than 4.0.
 (iv)The training occurs in a location that is within 10 miles of a sole community hospital (as defined in subsection (d)(5)(D)(iii)).; and
 (2)in subsection (c)— (A)in paragraph (1), by striking $125,000,000 and all that follows through the period at the end and inserting $125,000,000 for fiscal year 2020, and such sums as may be necessary for each of fiscal years 2021 through 2024.; and
 (B)in paragraph (3), by striking 2010 through 2014 and inserting 2020 through 2024. 102.Reauthorization of area health education centersSection 751(j)(1) of the Public Health Service Act (42 U.S.C. 294a(j)(1)) is amended by striking $125,000,000 for each of the fiscal years 2010 through 2014 and inserting $125,000,000 for each of fiscal years 2020 through 2024.
			IIRural Health Care Workforce Commission
			201.Rural Health Care Workforce Commission
 (a)PurposeIt is the purpose of this section to establish a National Rural Health Care Workforce Commission that develops short- and long-term solutions to address the systemic workforce shortages in rural and frontier localities, and—
 (1)communicates and coordinates with the Department of Health and Human Services (including the Indian Health Service), the Department of Agriculture, the Department of Labor, The Department of Veterans Affairs, the Department of Homeland Security, the Department of Education, the Department of the Interior, and any Federal advisory committees determined appropriate by the Secretary of Health and Human Services, on related activities administered by one or more of such Departments and committees;
 (2)develops and commissions evaluations of education and training activities needed to address shortages in geographically diverse rural and Indian Tribal communities;
 (3)identifies legislative, administrative, and other barriers to addressing shortages and improving coordination at the Federal, State, Tribal, and local levels and recommend ways to address such barriers;
 (4)encourages the development and implementation of strategies to address rural, Tribal, and frontier population needs; and
 (5)identifies innovative models used to improve access to and quality of care in underserved rural areas with shortages.
 (b)EstablishmentThere is hereby established the National Workforce Commission on Rural and Frontier Health Care (referred to in this section as the Commission).
				(c)Membership
 (1)Number and appointmentThe Commission shall be composed of not less than 9 members to be appointed by the Comptroller General, without regard to section 5 of the Federal Advisory Committee Act (5 U.S.C. App.), and shall consult with the Administrator of the Health Resources and Services Administration (referred to in this section as the Administrator).
					(2)Qualifications
 (A)In generalThe membership of the Commission shall include a diverse composite of individuals— (i)who are—
 (I)leaders of rural, Tribal, and frontier health care workforce education or training programs or rural training tracks;
 (II)nationally recognized for their expertise in— (aa)rural, Tribal, or frontier health care labor market analysis;
 (bb)rural, Tribal, or frontier health care facility management; (cc)rural health integrated delivery systems;
 (dd)providing rural, Tribal, and frontier health care services; (ee)rural, Tribal, and frontier health care needs, trends, and disparities;
 (ff)rural, Tribal, and frontier behavioral health; or (gg)rural, Tribal, and frontier health workforce shortages;
 (III)rural health workforce recruitment and retention experts; and (IV)relevant professional association members; and
 (ii)who will provide a combination of professional perspectives, and broad geographic representation of rural and frontier communities.
 (B)Ethical disclosureThe Administrator shall establish a system for public disclosure by the Commission of financial and other potential conflicts of interest relating to the members of the Commission. Such members shall be treated as employees of Congress for purposes of applying title I of the Ethics in Government Act of 1978. Such members shall not be treated as special government employees under title 18, United States Code.
						(3)Terms
 (A)In generalThe terms of members of the Commission shall be for 3 years except that the Comptroller General shall designate staggered terms for the members first appointed.
 (B)VacanciesAny member appointed to fill a vacancy occurring before the expiration of the term for which the member’s predecessor was appointed shall be appointed only for the remainder of that term. A member may serve after the expiration of that member’s term until a successor has taken office.
 (4)CompensationWhile serving on the business of the Commission (including travel time), a member of the Commission shall be entitled to compensation at the per diem equivalent of the rate provided for level IV of the Executive Schedule under section 5315 of title 5, United States Code, and while so serving away from home and the member’s regular place of business, a member may be allowed travel expenses, as authorized by the Chairman of the Commission.
 (5)Chairman, vice chairmanThe Comptroller General shall designate a member of the Commission, at the time of appointment of the member, as Chairman and a member as Vice Chairman for that term of appointment, except that in the case of vacancy of the chairmanship or vice chairmanship, the Comptroller General may designate another member for the remainder of that member’s term.
 (6)MeetingsThe Commission shall meet at the call of the chairman, but no less frequently than on a biannual basis.
					(d)Duties
 (1)Identify needs and barriersThe Commission shall— (A)identify administrative, regulatory, and statutory barriers that prevent maximum utilization of current rural and Tribal health workforce programs with a special focus on Tribal and frontier workforce programs; and
 (B)identify population health needs and trends, health disparities, and minority population health needs in rural, Tribal, and frontier localities.
 (2)Recommend solutions to barriersThe Commission shall— (A)recognize the efforts of Federal, State, Tribal, and local partnerships to support careers in the provision of health care services in rural areas;
 (B)explore and report on nontraditional care settings and delivery of care; (C)disseminate information to rural health care administrators on promising retention practices for rural, Tribal, and frontier health care professionals; and
 (D)recommend solutions to Federal administrative, regulatory, and statutory barriers that impact the recruitment, education and training, and retention of the rural, Tribal, and frontier health care workforce.
 (3)Specific topics to be reviewedIn carrying out this subsection, the Commission shall review— (A)current rural, Tribal, and frontier health care workforce supply and distribution, including demographics, skill sets, public health expertise, and demands, with projected demands during the subsequent 10- and 25-year periods;
 (B)rural, Tribal, and frontier health care workforce education and training capacity, including the— (i)number of students who have completed education and training, including registered apprenticeships;
 (ii)number of qualified faculty; (iii)the education and training infrastructure; and
 (iv)the education and training demands, with projected demands during the subsequent 10- and 25-year periods;
 (C)the impact of the rural and Tribal hospital and rural hospital unit closures on rural, Tribal, and frontier communities;
 (D)the National Health Service Corps under subpart II of part D of title III of the Public Health Service Act (42 U.S.C. 254d et seq.), the State Loan Repayment Program under section 338I of the Public Health Service Act (42 U.S.C. 254q–1), the education loan, scholarship, and grant programs under titles VII and VIII of the Public Health Service Act (42 U.S.C. 292 et seq. and 296 et seq.), as well as public service loan forgiveness programs administered by the Department of Education; and
 (E)the impact of care delivery models, some of which include the use of technology, community health workers, and non-traditional partners that leverage team-based care to improve outcomes and address health care costs.
 (4)High priority areasIn carrying out this subsection, high priority should be given to— (A)the education, development, recruitment and retention of individuals—
 (i)to fill primary care shortages of all levels of licensure; (ii)to undertake rural and Tribal physician training tracks and programs;
 (iii)to fill obstetric services shortages; (iv)to address oral health care workforce capacity at all levels;
 (v)to address behavioral health care workforce capacity at all levels; (vi)to address addiction medicine workforce shortages;
 (vii)to fill the emergency medical service workforce; (viii)to address the workforce needs of an aging population; and
 (ix)to serve as telehealth providers; and (B)the development of new rural and Tribal workforce and delivery models to better meet changing needs of rural communities.
 (5)RecommendationsThe Commission shall submit recommendations to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives, and appropriate departments of the Administration.
 (6)Consult and obtaining dataThe Commission shall consult with and obtain necessary data from all relevant Federal agencies (including the Department of Health and Human Services, the Department of Agriculture, the Department of Labor, The Department of Veterans Affairs, the Department of Homeland Security, the Department of Education, and the Department of the Interior), Congress, the Medicare Payment Advisory Commission, the Medicaid and CHIP Payment and Access Commission, and, to the extent practicable, State and local agencies, voluntary health care organizations, professional societies, and other relevant public-private health care partnerships.
 (7)Detail of federal government employeesAn employee of the Federal Government may be detailed to the Commission without reimbursement. The detail of such an employee shall be without interruption or loss of civil service status.
 (8)Data collectionIn order to carry out its functions under this section, the Commission shall— (A)utilize existing information, both published and unpublished, where possible, including in coordination with the Bureau of Labor Statistics;
 (B)carry out, or award grants or contracts for the carrying out of, original research and development, where existing information is inadequate, and
 (C)adopt procedures allowing interested parties to submit information for the Commission’s use in making reports and recommendations.
						(e)State health care workforce development grants
 (1)EstablishmentThe Secretary of Health and Human Services (referred to in this subsection as the Secretary), acting through the Administrator of the Health Resources and Services Administration, shall establish a competitive health care workforce development grant program (referred to in this subsection as the program) to award grants to accomplish the objectives described in paragraph (4).
 (2)EligibilityThe Secretary, acting through the Administrator of the Federal Office of Rural Health Policy, shall determine eligibility criteria for grants under this subsection.
 (3)Fiscal and administrative agentThe Health Resources and Services Administration of the Department of Health and Human Services shall be the fiscal and administrative agent for grants awarded under this subsection. Such Administration is authorized to carry out the program, in consultation with the Commission, which shall review reports on the development, implementation, and evaluation activities under the grant program, including—
 (A)administering the grants; (B)providing technical assistance to grantees; and
 (C)reporting performance information to the Commission. (4)GrantsThe Secretary, acting through the Administrator of Rural Health Policy, shall award grants under the program for a period to be determined by the Secretary—
 (A)to enable grantees to develop a comprehensive plan to address workforce shortages in rural areas; (B)to implement the recommendations of the Commission;
 (C)to carry out activities leading to comprehensive rural and Tribal health care workforce development strategies, including public health workforce development, at the State and local levels; and
 (D)in a manner that ensures such grants supplement rather than supplant the efforts of grantees to address rural health workforce challenges.
						(f)Authorization of appropriations
 (1)AuthorizationThere are authorized to be appropriated such sums as may be necessary to carry out this section. (2)Set asideThe Secretary shall set aside 5 percent of amounts appropriated under this subsection for direct grants to Indian Tribes (as such term is defined in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603)) and Tribal organizations (as such term is defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b)).
 (3)Gifts and servicesThe Commission may not accept gifts, bequeaths, or donations of property, but may accept and use donations of services for purposes of carrying out this section.
					(g)Definitions
 (1)Health care workforceIn this section, the term health care workforce has the meaning given such term in section 5101(i)(1) of the Patient Protection and Affordable Care Act (42 U.S.C. 294q).
 (2)TribalIn this section, the term Tribal has the same meaning given such term in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603).